Citation Nr: 1621509	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1978.  His awards and decorations include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in October 2015 when it was remanded for additional development.  It has now been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss as a result of the acoustic trauma to which he was exposed during active service.  He notes that he participated in combat in Vietnam where he was exposed to helicopters, small arms fire and explosions.  After he returned from Vietnam he continued to be exposed to ongoing acoustic traumas such as mortar fire and military vehicles in his new units.  The Veteran notes that he was evaluated for hearing loss in service and argues that this constitutes evidence in support of his claim.  

As noted in October 2015, the evidence establishes the presence of a current bilateral hearing loss, as the report of a December 2009 audiology examination demonstrates that the Veteran's auditory thresholds at 2000, 3000, and 4000, bilaterally, were 40 decibels or greater.  See 38 C.F.R. § 3.385 (2015).  Furthermore, the Veteran's DD 214 indicates that he received the Combat Infantry Badge, and in-service noise exposure has been established by the record.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  

In order to establish service connection, it is not sufficient to find the Veteran sustained acoustic trauma in service and that he currently has hearing loss.  There must also be evidence of a causal relationship between these two findings.  38 C.F.R. § 3.303(a) (2015); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The October 2015 remand requested that the Veteran's case be returned to the examiner who had examined the Veteran in December 2009 and authored an opinion that his current hearing loss was unrelated to active service.  The examiner was to consider the impact of the Veteran's in-service noise exposure, explain what constitutes a standard threshold shift, consider the possibility of delayed onset hearing loss, and provide reasons why any delayed onset would weigh against the Veteran's claim.  

In a November 2015 opinion, the examiner compared the findings of a June 1971 audiogram obtained in conjunction with the Veteran's entrance examination to a July 1978 audiogram performed as part of his separation examination.  She provided the definition of what would be considered a standard threshold shift and explained that why there had been no such shift in service.  Furthermore, she provided reasons and bases as to why a delay in onset of the Veteran's hearing loss would weigh against his claim.  

However, the service treatment records include an April 1977 record which states the Veteran was noted to have low frequency hearing loss.  The provisional diagnosis was hearing loss.  Neither the December 2009 or November 2015 opinions have discussed the potential significance of this record.  The Veteran believes this record to be significant.  Given the subsequent normal findings on the July 1978 audiogram the Board is unable to determine the medical significance.  The record should be returned to the examiner for her review and comments.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the December 2009 examination and prepared the November 2015 opinion in order to obtain an addendum to that opinion.  The Veteran's exposure to acoustic trauma in service should be conceded.  The examiner is requested to review the Veteran's claims file, to include his service treatment records.  Her attention is invited to the record of April 13, 1977 noting that the Veteran has low frequency hearing loss.  Afterwards, she should provide the following addendum to her opinions.

a) What, if any, is the significance of the April 1977 finding of low frequency hearing loss?  Is it as likely as not that this would represent either a temporary or permanent hearing loss due to acoustic trauma?  Does this record result in any revision to the November 2015 opinion regarding delayed onset hearing loss?  

b) Please review the medical texts submitted by the Veteran (VBMS receipt dated July 9, 2010), including material from the American Family Physician and the article on Sensorineural Hearing Loss.  Does this material tend to contradict the 2006 Institute of Medicine Report or is it consistent with that report?  

The comprehensive reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

If the November 2015 examiner is no longer available, forward the claims file to an equally qualified examiner in order to obtain the requested opinion.  A new examination of the Veteran is not required unless deemed necessary by the examiner.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




